Exhibit 10.8

MERIDIAN BIOSCIENCE, INC.

2012 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

Summary of Nonqualified Stock Option Grant

Meridian Bioscience, Inc., an Ohio corporation (the “Company”), grants to the
Grantee named below, in accordance with the terms of the Meridian Bioscience,
Inc. 2012 Stock Incentive Plan, a copy of which is available on the Bank of
America Merrill Lynch website at www.benefits.ml.com (the “Plan”) and this
Nonqualified Stock Option Agreement (the “Agreement”), an option to purchase
Shares of the Common Stock of the Company at an exercise price per Share as
described below:

 

 

Name of Grantee:

                                                                   

        

 

Number of Underlying Shares:

                                                          

Exercise Price Per Share:

                                                          

Grant Date:

           November 5th, 2020              

Vesting Date:

           November 15th, 2023            

Expiration Date:

           November 5th, 2030            

Terms of Agreement

1.        Grant of Nonqualified Stock Option. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Plan, the
Company hereby grants to the Grantee as of the Grant Date, an option to purchase
Shares of Common Stock of the Company at an exercise price per Share as set
forth above (the “Option”). It is the intent of the Company and the Grantee that
the Option will not qualify as an “incentive stock option” under Section 422 of
the Internal Revenue Code of 1986, as amended from time to time.

2.        Vesting of Option.

           (a)        Except as otherwise provided in this Agreement, the Option
shall become exercisable according to the vesting schedule set forth above.

           (b)        The Option shall vest in full prior to the Vesting Date(s)
upon the occurrence of any of the following: (i) the Grantee dies while in the
employ of the Company; (ii) the Grantee satisfies the requirements for
Retirement, as defined in the Plan, including separation from employment with
the Company; (iii) the Grantee has a Disability, as defined in the Plan; or
(iv) there is a Change in Control event described in Section 2(g) of the Plan.
The Option shall be exercisable for ninety days following the occurrence of the
condition described in Section 2(b)(ii). The Option shall be exercisable for one
year following the occurrence of the conditions described in Sections 2(b)(i)
and 2(b)(iii).

           (c)        The Committee may, in its sole discretion, accelerate the
time at which the Option becomes vested and non-forfeitable to a time other than
the Vesting Date(s) as provided in Section 2(a) or to a time other than provided
in Section (2)(b)(i), (ii), (iii) or (iv) on such terms and conditions as it
deems appropriate in accordance with the terms and conditions of the Plan.



--------------------------------------------------------------------------------

3.        Forfeiture of Option. Any portion of the Option that has not yet
vested pursuant to Section 2 shall be forfeited automatically without further
action or notice if the Grantee ceases to be employed by the Company other than
as provided in Section 2(b) or (c) hereof.

4.        Exercise and Payment.

           (a)        The Option granted under this Agreement shall be
exercisable on the Vesting Date(s) as provided on the first page under “Summary
of Nonqualified Stock Option Grant” herein. The Option granted under this
Agreement may not be exercised as to less than twenty-five (25) Shares at any
time.

           (b)        The Option may be exercised for the number of Shares
specified by Grantee’s delivery of instructions through and in accordance with
the procedures established under the Merrill Lynch system maintained on behalf
of the Company, accompanied by full payment in the manner and subject to the
conditions set forth pursuant to the terms of the Plan for the number of Shares
in respect of which it is exercised. The Grantee may pay the Exercise Price by
means of a broker-assisted “cashless exercise” pursuant to which the Company or
Merrill Lynch, as the case may be, is delivered a copy of irrevocable
instructions to a stockbroker to sell the Shares of Common Stock otherwise
deliverable upon the exercise of the Option and to deliver promptly to the
Company an amount equal to the Exercise Price and/or the amount of any taxes
described in Section 10 below (“Broker-Assisted Cashless Exercise”). Any
fractional Share of Common Stock may be settled in cash in a Broker-Assisted
Cashless Exercise.

           (c)        If any applicable law or regulation requires the Company
to take any action with respect to the Shares specified in such notice, or if
any action remains to be taken under the Articles of Incorporation or Code of
Regulations of the Company to effect due issuance of the Shares, then the
Company shall take such action and the day for delivery of such stock shall be
extended for the period necessary to take such action.

5.        Transferability.    The Option may not be transferred and shall not be
subject in any manner to assignment, alienation, pledge, encumbrance or charge,
unless otherwise provided under the Plan. Any purported Transfer or encumbrance
in violation of the provisions of this Section 5 shall be void, and the other
party to any such purported transaction shall not obtain any rights to or
interest in the Option.

6.        Voting and Other Rights. The Grantee will not have any rights of a
shareholder of the Company with respect to the Option until the delivery of the
underlying Shares into which the Option is exercised.

7.        Continuous Employment. Unless otherwise specified by the Plan, for
purposes of this Agreement, the continuous employment of the Grantee with the
Company shall not be deemed to have been interrupted, and the Grantee shall not
be deemed to have ceased to be an employee of the Company, by reason of the
transfer of his employment among the Company or a leave of absence approved by
the Committee.

8.        No Employment Contract. Nothing contained in this Agreement shall
confer upon the Grantee any right with respect to continuance of employment by
the Company, nor limit or affect in any manner the right of the Company to
terminate the employment or adjust the compensation of the Grantee.

9.        Relation to Other Benefits. Any economic or other benefit to the
Grantee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company. 

10.        Taxes and Withholding. By his or her acceptance of this Agreement,
the Grantee agrees to reimburse the Company for any taxes required by any
government to be withheld or otherwise deducted and paid by the Company with
respect to the issuance or disposition of the Shares subject to the Option. In
lieu

 

- 2 -



--------------------------------------------------------------------------------

thereof, the Company shall have the right to withhold the amount of such taxes
from any other sums due or to become due from the Company to the Participant.
The Company may, in its discretion, hold the stock certificate or certificates
to which the Grantee is entitled upon the exercise of the Option as security for
the payment of such withholding tax liability, until cash sufficient to pay that
liability has been accumulated. In addition, at any time that the Company
becomes subject to a withholding obligation under applicable law with respect to
the exercise of the Option (the “Tax Date”), except as set forth below, a holder
of the Option may elect to satisfy, in whole or in part, the holder’s related
personal tax liabilities (an “Election”) by (a) directing the Company to
withhold from Shares issuable in the related exercise either a specified number
of Shares or Shares having a specified value (in each case not in excess of the
minimum required tax withholding amount), (b) tendering Shares previously issued
pursuant to the exercise of an Award or other Shares owned by the holder,
(c) executing a Broker-Assisted Cashless Exercise, or (d) combining any or all
of the foregoing Elections in any fashion. An Election shall be irrevocable. The
withheld Shares and other Shares tendered in payment shall be valued at their
Fair Market Value on the Tax Date. The Committee may disapprove of any Election,
suspend or terminate the right to make Elections or provide that the right to
make Elections shall not apply to particular Shares or exercises. The Committee
may impose any additional conditions or restrictions on the right to make an
Election as it shall deem appropriate, including any limitations necessary to
comply with Section 16 of the Exchange Act.

11.        Adjustments. The number and kind of Shares deliverable pursuant to
the Option are subject to adjustment as provided in Section 8 of the Plan. 

12.        Compliance with Law. While the Company shall make reasonable efforts
to comply with all applicable federal and state securities laws and listing
requirements with respect to the Shares that may be delivered pursuant hereto,
the Company shall not be obligated to deliver any Shares pursuant to this
Agreement if the delivery thereof would result in a violation of any such law or
listing requirement.

13.        Amendments. Subject to the terms of the Plan, the Committee may
modify this Agreement upon written notice to the Grantee. Any amendment to the
Plan shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto.

14.        Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

15.        Relation to Plan. This Agreement is subject to the terms and
conditions of the Plan. This Agreement and the Plan contain the entire agreement
and understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern except with respect to Section 2(a) of this Agreement. Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan. The Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of the Option.

16.        Successors and Assigns. Without limiting Section 5, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

17.        No Advice Regarding Award. The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Grantee’s participation in the Plan or the acquisition or sale of
the underlying securities. The Grantee is hereby advised to consult with the
Grantee’s personal tax, legal or financial advisors regarding the decision to
participate in the Plan before taking any action related to the Plan.

 

- 3 -



--------------------------------------------------------------------------------

18.        Governing Law.

           (a)        The interpretation, performance, and enforcement of this
Agreement, including tort claims, shall be governed by the laws of the State of
Ohio, without giving effect to the principles of conflict of laws thereof.

           (b)        Any party bringing a legal action or proceeding against
another party arising out of or relating to this Agreement may bring the legal
action or proceeding only in the United States District Court for the Southern
District of Ohio and any of the courts of the State of Ohio, in each case
sitting in Cincinnati, Ohio.

           (c)        Each of the Company and the Grantee waives, to the fullest
extent permitted by law, (i) any objection which it may now or later have to the
laying of venue of any legal action or proceeding arising out of or relating to
this Agreement brought in any court of the State of Ohio sitting in Cincinnati,
Ohio or the United States District Court for the Southern District of Ohio
sitting in Cincinnati, Ohio, including, without limitation, a motion to dismiss
on the grounds of forum non conveniens or lack of subject matter jurisdiction;
and (ii) any claim that any action or proceeding brought in any such court has
been brought in an inconvenient forum.

           (d)        Each of the Company and the Grantee submits to the
exclusive jurisdiction (both personal and subject matter) of (i) the United
States District Court for the Southern District of Ohio sitting in Cincinnati,
Ohio and its appellate courts, and (ii) any court of the State of Ohio sitting
in Cincinnati, Ohio and its appellate courts, for the purposes of all legal
actions and proceedings arising out of or related to this Agreement.

19.        Language. If the Grantee receives this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

20.        Electronic Delivery. The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Grant Date.

 

MERIDIAN BIOSCIENCE, INC.    By:                                     
                                    Name: Bryan T. Baldasare    Title: Chief
Financial Officer   

 

- 4 -